Citation Nr: 0404083	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for herpes simplex 
virus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	David W. Glasser, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty in the Marine Corps from 
December 1971 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 RO decision which denied service 
connection for PTSD, herpes simplex virus, and hepatitis C.  
In August 2001, the veteran appeared at a hearing before the 
RO.  In September 2003, he appeared at a Travel Board 
hearing.

Upon consideration of the evidence of record, the Board finds 
there is a further VA duty to assist the veteran with his 
claims for service connection.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Board notes that according to testimony provided by the 
veteran at his Travel Board hearing, he has been receiving 
Social Security Administration (SSA) disability benefits for 
several years.  SSA records may contain information relevant 
to his VA claims, and thus SSA records should be obtained.

The veteran seeks service connection for PTSD due to 
stressors he allegedly experienced during Vietnam service.  
His service records show that he is credited with Vietnam 
service from July 8, 1972 to August 25, 1972.  His service 
within the country of Vietnam apparently was one day, from 
July 14 to 15, 1972, when he was at Da Nang.  He flew from 
there to a ship, the USS Okinawa (amphibious assault ship) 
which was off the coast of Vietnam, and he remained aboard 
that ship for the remainder of his Vietnam service.  After 
being on the ship, he was stationed for a period at a base in 
Okinawa, Japan.  His military occupation specialty was 
rifleman.  His service records show no combat decorations or 
other evidence that he served in combat.  A number of 
treatment reports show a PTSD diagnosis (among other 
diagnoses).

Regardless of diagnosis, service connection for PTSD requires 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).  Since the veteran did not engage in combat, his 
statements are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  Pentecost v. Principi, 16 Vet.App. 124 (2002); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  In various written statements and in 
hearing testimony, the veteran has related that his Vietnam 
stressors included being under mortar attack during his brief 
stay at Da Nang, and, when later aboard the USS Okinawa, 
witnessing dead servicemen brought aboard the ship and seeing 
a serviceman being crushed to death by a hatch as a result of 
an accident aboard the ship.  The RO has not made an effort 
to corroborate the veteran's alleged stressors through the 
service department (Office of the Commandant of the Marine 
Corps), and it should do so.  

Regarding the claim for service connection for herpes simplex 
virus, the veteran claims he acquired genital herpes during 
service.  He notes that during service he was evaluated for 
possible gonorrhea in March 1973.  The first medical evidence 
of genital herpes is from 1999, years after service.  As to 
the claim for service connection for hepatitis C, such was 
first medically noted in 1998, years after service, although 
he asserts that the condition is the result of intravenous 
drug use which took place during service.  

Any additional post-service records concerning PTSD, herpes, 
and hepatitis C should be obtained.  

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all of 
the veteran's VA treatment records 
concerning a psychiatric disorder, herpes 
simplex virus, and hepatitis C, dated 
during and since 2002, and not already in 
the claims folder.  The RO should also 
ask him to identify all additional post-
service medical records, not already in 
the claims folder, concerning these 
conditions, and the RO should obtain 
copies of the related medical records.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits.  Copies 
of related SSA decisions should also be 
obtained.

3.  The RO should contact the Office of 
the Commandant of the Marine Corps and 
attempt to verify the veteran's claimed 
Vietnam stressors.  The RO should provide 
the Marine Corps with a description of 
the alleged stressors, along with copies 
of pertinent service records.  Aside from 
any information the Marine Corps may be 
able to provide on the veteran's claimed 
individualized stressors, it should 
provide detailed unit histories for the 
veteran's unit during his Vietnam 
service, including any information on 
mortar/rocket attacks when he was at Da 
Nang on July 14-15, 1972, and any 
subsequent events until late August 1972 
when he was aboard the USS Okinawa. 

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for PTSD, herpes 
simplex virus, and hepatitis C.  If the 
claims are denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




